AO 442 (Rev. 01/09) Arrest Warrant                                                               AGENCY: DEA


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Tennessee

                  United States of America
                                 v.                                 )
                                                                    )
                                                                    )
                                                                             Case No.    2: 19-CR-   q~        SEALED
                                                                    )
              JOSEPH WESLEY HARRISON
                                                                    )                                    RECEIVED BY:        k.A.)l
                             Defendant                                                                                        TIME: S:o:,

                                                     ARREST WARRANT                                     U.S. MARSHAL E/TN
                                                                                                         GREENEVILLE, TN
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        JOSEPH WESLEY HARRISON
who is accused of an offense or violation based on the following document filed with the court:

&'f Indictment           0    Superseding Indictment       0 Information        0 Superseding Information             O Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition         0 Violation Notice         O Order of the Court

This offense is briefly described as follows:

 Conspiracy to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
 controlled substance (21 U.S.C. § 846 and 841(a)(1), (b)(1)(A))




Date:


City and state:      Greeneville, Tennessee                                            JOHN L. MEDEARIS~ CLERK
                                                                                             Printed name and title


                                                                 Return

          This warrant was received on (date)
at (city and state)  tkrc-<£1.v/~ fo-
                                                  7fa /4    'f          , and the person was arrested on (date)



Date:     7P/ft~                                                                          Arresting officer's signature



                                                                                             Printed name and title




        Case 2:19-cr-00096-JRG-CRW Document 134 Filed 08/02/19 Page 1 of 1 PageID #: 184
